— In an action for a divorce, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Marbach, J.), entered May 16,1984, as (1) granted the plaintiff wife’s motion, inter alia, to compel him to comply with certain provisions of a stipulation of settlement which was incorporated but not merged in a judgment of divorce between the parties, to the extent of directing him to pay the sum of $75,000 to plaintiff and granted her leave to enter a judgment for that sum if he failed to do so within a stated time and (2) denied those branches of his cross motion which sought to modify the judgment and stipulation so as to delete therefrom the direction to pay certain sums to the plaintiff and the direction to pay the monthly maintenance and mortgage payments upon a cooperative apartment occupied by the daughter of the parties, and which sought to recoup moneys paid to the wife thereunder.
Order affirmed, insofar as appealed from, with costs.
The facts alleged by appellant at Special Term are insufficient to raise an issue of fraud, mistake, or lack of completeness as to the in-court, oral stipulation relating, inter alia, to the continued ownership by plaintiff of the cooperative apartment in which the parties’ daughter was residing. Gibbons, J. P., Weinstein, Brown and Niehoff, JJ., concur.